Citation Nr: 0520549	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
spondylolysis of the spine at L-5.

2.  Entitlement to service connection for a nerve disability 
of the spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO denied entitlement to 
service connection for nerve damage of the back, and it was 
also the RO's determination that the appellant had not 
presented new and material evidence to reopen the previously 
denied claim for service connection for spondylolysis of the 
spine at L5.  

In February 2005, a videoconference hearing was held before 
the undersigned, who is the Veterans Law Judge designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.

The issues addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
appellant's claim to reopen the previously disallowed claim 
of entitlement to service connection for spondylolysis of the 
spine at L-5. 

2.  Service connection for spondylolysis of the spine at L-5 
was denied by the Philadelphia, Pennsylvania RO in an October 
1971 rating decision on the basis that the veteran's 
disability preexisted service and was aggravated by the 
veteran's military service, and in the alternative that he 
had a disability for which VA compensation benefits could not 
be awarded therefor.  He was notified of this decision and of 
his appellate rights, but he did not file a timely appeal 
with respect to this issue.  Hence, the October 1971 decision 
is final.

3.  The evidence received subsequent to the October 1971 
rating decision includes evidence reflecting a diagnosis of a 
current back disorder and statements suggesting aggravation 
experienced by the veteran while he was in service and 
relates to an unestablished fact necessary to substantiate 
the claim.  


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying entitlement to 
service connection for spondylolysis of the spine at L5 is 
final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for spondylolysis 
of the spine at L5, has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for spondylolysis of the 
spine at L5, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the service-
connection claim, and the decision at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Shortly after the veteran was released from active duty in 
June 1971, the veteran submitted a claim to the VA requesting 
that VA compensation benefits be awarded to him with respect 
to a lower back disability.  Following the veteran's 
submission for benefits, he was scheduled for a VA medical 
examination.  Upon completion of the examination, which was 
accomplished in July 1971, diagnoses of intermittent 
lumbosacral strain and spondylosis at L5 was provided.  

The Philadelphia, Pennsylvania RO then issued a decision in 
October 1971.  In that decision, it denied the veteran's 
request indicating that the veteran had a constitutional or 
developmental abnormality that was not a disability under the 
law.  In making that decision, the Philadelphia, Pennsylvania 
RO relied upon the VA medical examination of July 1971, the 
veteran's application for benefits, and the veteran's service 
medical records.  One document specifically noted by the 
Philadelphia, Pennsylvania RO was a US Navy Medical Board 
finding that found that the veteran's disorder existed prior 
to his military service and was not aggravated by said 
service.  The appellant was notified of that decision but did 
not perfect his appeal; hence, that decision became final.  
38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

As noted above, the matter of the veteran's entitlement to 
service connection for spondylolysis of the spine at L5 has 
been the subject of an adverse prior final decision.  As a 
result, service connection for such a disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The October 1971 decision was based on the veteran's service 
medical records, the veteran's application for benefits, and 
medical records.  In making its decision, the Philadelphia, 
Pennsylvania RO concluded that there was no evidence showing 
that the veteran was suffering from a disability for which 
compensation benefits could be granted.  Moreover, it 
concluded that if the veteran had a pre-existing back 
disability, the evidence did not indicate that such a 
disorder was aggravated by the veteran's military service.  
Since then, the veteran has submitted written statements, he 
has provided testimony before the Board, and proffered 
various medical treatment records.  

This evidence is new.  This evidence is also material because 
it does substantiate a previously unestablished fact.  The 
evidence does suggest that the veteran has some type of 
disability of the lower back and that it is possibly related 
to an old trauma of the back.  That is, a medical testing 
result from June 1989 notes that the veteran may have a 
possible disability etiologically linked to an old injury.  
Added to this are the veteran's assertions that while onboard 
ship he fell and injured his back.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim and it does provide a new 
basis on which to determine whether the veteran's claim has 
merit.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for spondylolysis of the spine at L5 
is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  Accordingly, the 
Board will remand the claim for the purpose of obtaining 
additional information on this issue.  After that information 
has been obtained and the claim returned to the Board, the 
Board will prepare a decision addressing the merits of the 
veteran's claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for spondylolysis 
of the spine at L5.  To this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a lower back disability, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  In this instance, a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical testing and 
evaluations so that the disability evaluation will be a fully 
informed one should be accomplished in regards to the 
appellant's claim for service connection for a lower back 
disorder.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

However, prior to that examination, the RO should obtain the 
veteran's medical records from the Federal Aviation 
Administration (FAA).  That is, the veteran stated during his 
testimony before the Board that he is a licensed pilot.  The 
licensing of pilots is administered by the FAA and because 
the FAA is a federal agency, the VA has a duty to obtain 
those records, if said records may be pertinent to the claim 
before it.  See Lind v. Principi, 3 Vet. App. 443, 494; 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
this instance, those records may provide additional insight 
to the veteran's lower back disability and his claimed nerve 
disorder.  As such, they should be obtained and included in 
the claims folder for future review.  

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the FAA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.

Additionally, the veteran has claimed that he suffers from a 
separate nerve disorder of the spine.  Although the veteran's 
service medical records are negative for any complaints 
involving nerves of the spine cord or back, the more recent 
medical records suggests that the veteran may be suffering 
from some type of nerve involvement and that the nerve 
involvement is inextricably intertwined with an underlying 
spinal disorder.  Yet, there are no medical documents that 
specifically rule out the possibility that this disorder 
began in, was caused by, or was aggravated via his military 
service or by a service-connected disability.  Therefore, it 
is the opinion of the Board that thorough and contemporaneous 
medical examinations which takes into account the records of 
prior medical treatment, along with the veteran's service 
personnel records, should be accomplished, so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Further, the Board observes in a 2003 opinion, the VA's 
General Counsel determined that, contrary to 38 C.F.R. 
§ 3.304(b) (2002), the statute provides that the presumption 
of soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2002) imposed a requirement not 
authorized by 38 U.S.C.A. § 1111, it was inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for disabilities of the spine.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should again contact the 
veteran and ask that he identify all 
sources of medical treatment received 
since June 1971 for his claimed 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should attempt to verify the 
veteran's assertions that he fell and was 
treated aboard the USS Wichita (AOR1) 
while he was in service.  As such, the RO 
should ask the US Navy and/or the 
National Personnel Records Center for any 
and all shipboard medical reports and 
other documents showing all medical 
treatment received by the veteran while 
he was stationed aboard the USS Wichita.  
If these records are no longer available 
and have been retired, the RO should 
attempt to obtain said records from the 
appropriate Federal Records Center.  If 
no records exist, it should be so noted 
in the record.

3.  The RO should obtain from the Federal 
Aviation Administration (FAA) all of the 
veteran's medical records, including any 
physical examinations of the veteran.  
The RO should contact the FAA at the 
following address:  Aerospace Medical 
Certification Division, AAM-331, Civil 
Aerospace Medical Institute, Federal 
Aviation Administration, PO Box 26200, 
Oklahoma City, Oklahoma 73115-0080.  All 
records obtained should be added to the 
claims folder.  If the request to the FAA 
is nonresponsive, the veteran should be 
notified so that he has an opportunity to 
obtain those records.  

4.  The RO should schedule the appellant 
for orthopedic and neurological 
examinations of the veteran's spine to 
determine whether any found disability is 
the result of his military service.  The 
examiners should be given a copy of this 
remand and the appellant's entire claims 
folder.  Each examiner should be 
requested to review the appellant's 
medical history prior to conducting the 
examination and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing before 
completion of the report.

Each examiner should express an opinion 
as to whether the appellant now suffers 
from a nerve disability of the back and 
spondylolysis of the spine at L5, and if 
he does, the examiner should also opine 
as to whether the disabilities are at 
least as likely as not related to the 
appellant's military service or any 
incidents therein.  Each examiner should 
further provide an opinion as to whether 
any found disability is related to a pre-
existing service disorder that was 
aggravated by the veteran's military 
service.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

With respect to the veteran's claimed 
nerve disorder of the spine, the examiner 
is further asked to provide an opinion as 
to whether it is at least as likely as 
not that any found nerve disorder is 
aggravated by another disorder, such as a 
lower back disability.  Additionally, an 
opinion should be given as to whether 
there is any cause-and-effect 
relationship between any found nerve 
disability and the veteran's lower back 
strain (diagnosed shortly after the 
veteran left service).  

Each examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished before completion of the 
appropriate examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of each examination be typed 
and included in the claims folder for 
review.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims de novo.  If 
any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claims and 
fully sets forth the controlling law and 
regulations pertinent to the appeal.  The 
requisite period of time for a response 
should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The veteran 
is advised that failure to cooperate by reporting for 
examinations may result in the denial of the claims.  38 
C.F.R. § 3.655 (2004).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


